Exhibit 10.1

 

SEISMIC AND FARMOUT OPTION CONTRACT

Carbon County, WY

 

THIS SEISMIC AND FARMOUT OPTION CONTRACT (this “Contract”) is entered into
effective on October 22, 2012, between Anadarko E & P Company LP and Anadarko
Land Corp. (collectively referred to as "Anadarko"), with an office in Denver,
Colorado, hereinafter sometimes referred to as "Farmor", and Armada Oil, Inc.,
with an office in Houston, TX, hereinafter sometimes referred to as "Operator".

 

 

 

W I T N E S S E T H, T H A T: 

WHEREAS, Farmor is the owner of the oil and gas mineral estate (hereafter called
“Oil and Gas Estate”) underlying the following described lands located in Carbon
County, WY, to-wit:

 

 

Township 19 North, Range 80 West, 6th P.M.

Section 1: Lots 1 (40.29 ac.), 2 (40.85 ac.), 3 (41.41 ac.), 4 (41.97 ac.),
S/2N/2

 

Township 20 North, Range 79 West, 6th P.M.

Section 7: Lots 3 (46.28 ac.), 4 (46.46 ac.), E/2SW/4, SE/4, S/2NE/4

Section 9: W/2NW/4, S/2

Section 15: W/2

Section 17: All

Section 19: Lots 1 (46.9 ac.), 2 (46.85 ac.), 3 (46.75 ac.), 4 (46.65 ac.),
E/2W/2, E/2

Section 21: All

Section 27: W/2

Section 29: All

Section 31: Lots 1 (46.57 ac.), 2 (47.59 ac.), 3 (48.61 ac.), 4 (49.63 ac.),
E/2W/2, E/2

Section 33: N/2, W/2SW/

Township 20 North, Range 80 West, 6th P.M.

Section 11: SE/4

Section 13: All

Section 15: S/2NE/4, S/2

Section 21: E/2

Section 23: All

Section 25: All

Section 27: N/2, SE/4

Section 35: N/2, SE/4

 

Carbon County, WY

 

WHEREAS, said lands are hereinafter sometimes referred to collectively as the
“Contract Acreage”; and

 

WHEREAS, Operator proposes to conduct a 3D seismic survey (hereafter called the
"3D Survey") over and across the Contract Acreage, among other lands,
collectively hereinafter referred to as the "3D Survey Lands"; and

 

WHEREAS, Farmor is willing to grant to Operator the right to go upon the
Contract Acreage to conduct such 3D Survey; and

 

WHEREAS, should Operator successfully Complete, as hereinafter defined, an
Initial or Option Test Well, as hereinafter defined, as a well capable of
production in paying quantities, as hereinafter defined, Farmor has agreed to
grant to Operator and Operator has agreed to accept from Farmor an oil and gas
lease, as hereinafter defined, covering Farmor’s interest in the drillsite
Section for the applicable Test Well, on the terms, covenants and conditions
hereinafter set forth.



1

 

 



NOW, THEREFORE, in consideration of the premises and agreements hereinafter
contained, to be performed by the parties hereto, it is agreed between the
parties as follows:

 

1.3D SURVEY

 

1.1  Mineral Permit: Within ten (10) days after the execution of this Contract,
Farmor will execute in favor of Operator a mineral permit ("Permit") in the form
attached hereto as Exhibit "A", granting Operator the non-exclusive right until
May 1, 2013, to enter upon and conduct the 3D Survey operations on and across
the Contract Acreage. In the event Operator does not finish the 3D Survey on or
before May 1, 2013, this Contract and the rights and options granted herein
shall automatically terminate, and Farmor shall have no further obligations to
Operator. For the purpose of this Contract, the 3D Survey shall be deemed
"finished" when field operations of the 3D Survey are completed.

 

All access to the Contract Acreage and operations conducted in connection with
the 3D Survey shall be in accordance with and as prescribed in the Permit, it
being the intent that all rights, obligations, liabilities and restrictions
contained within the Permit are incorporated herein.

 

All 3D Survey operations shall be conducted at the sole risk, cost and expense
of Operator, its agents and contractors.

 

1.2  3D Survey Data: Operator, in consideration of the Permit herein granted,
agrees to deliver to Anadarko, at Operator's cost, a copy of the results of the
data acquired in connection with the entire 3D Survey and not just insofar as it
relates to the Contract Acreage ("Data"). The Data shall include but not be
limited to the following:

 

a) Shotpoint basemap of the 3D Survey.

b) Field tapes for all shotpoints on DLT media.

c) 3D Survey Data on CD in SP2 or Seg-P1 format, including source and receiver
positions and final CDP bin locations.

d) All observer logs and other support documentation including the final
acquisition report.

e) Final migrated volume on DLT media.

f) All final processed versions of the Data with processing flow included for
each volume. This shall also include the final processing report.

g) If generated, shot records (or CDP gathers) with geometry information written
to the headers.

 

Operator shall deliver the Data to Anadarko within forty-five (45) days of its
availability. The Data will be delivered pursuant to a License Agreement in the
form attached to the Mineral Permit. If Operator fails to provide Anadarko with
the Data by the date set forth above, this Contract shall immediately terminate.

 

2.TEST WELLS:

 

2.1  Commitment to Drill: On or before August 1, 2013, Operator shall make the
commitment to drill a test well at a legal location of its choice on the
Contract Acreage (“Initial Test Well”). Failure to make such a commitment to
drill the Initial Test Well shall terminate this Contract and Operator shall be
deemed to have forever relinquished its right to acquire any interest in
Farmor's Contract Acreage under this Contract.

 

3.INITIAL TEST WELL:

 

3.1 Initial Test Well: On or before October 1, 2013 Operator shall commence the
actual drilling of a Test well located on the Contract Acreage ("Initial Test
Well"). Said well shall be drilled diligently, without unnecessary delay, and in
a workmanlike manner to the base of the Tensleep Formation defined as the
stratigraphic equivalent of 7,854’ as found in the Horne Bros. 4 well located in
the NE/4SW/4 Section 11-T20N-R79W (“Initial Contract Depth”), and shall be
Completed if a well capable of production in paying quantities, or plugged and
abandoned if a dry hole, in accordance with all applicable laws, rules and
regulations and this contract. Operator shall notify Farmor in writing of the
commencement of actual drilling operations for the Initial Test Well within ten
(10) days prior to such commencement, furnishing a copy of the surveyor's Plat
of Location. For purposes of this Contract, the term “Complete(s)”, “Completed”
or “Completion” shall mean operations to complete a well as a producer of oil
and/or gas, including, but not limited to, the setting of production casing,
perforating, well stimulation and production testing.

 



2

 



 

3.2  References to "Test Well": For all purposes of this Contract, EXCEPT as
provided in Section 3.9 (Farmor's Right to Take Over Test Wells), the term "Test
Well" shall refer to the drilling of the Initial Test Well.

 

3.3 Continuous Option Test Well(s): Upon Completion or abandonment of the
Initial Test Well in the time and manner herein provided, and upon furnishing to
Farmor the notices and information required herein, Operator shall have the
option to continue to develop the Contract Acreage by drilling additional wells
(hereinafter “Continuous Option Test Well(s)”). Operator shall have an option
for a period of one hundred twenty (120) days for vertical wells and one hundred
eighty days (180) for horizontal wells from the date Initial Contract Depth is
reached in the first Initial Test Well to commence the actual drilling of a
Continuous Option Test Well at a legal location of its choice on any undrilled
governmental survey section or portion thereof of the Contract Acreage.
Thereafter, Operator shall have a like one hundred twenty (120) days for
vertical wells and one hundred eighty days (180) for horizontal wells option
from the date Option Contract Depth is reached on each preceding Continuous
Option Test Well to commence actual drilling on the succeeding Continuous Option
Test Well at a legal location of its choice on any remaining undrilled
governmental survey section of the Contract Acreage. Each Continuous Option Test
Well shall be drilled diligently, without unnecessary delay, and in a
workmanlike manner to a minimum depth of the base of the Niobrara Formation; or
at Operators option to a deeper depth (Option Contract Depth) and shall be
Completed if a well capable of producing oil or gas in paying quantities,
plugged and abandoned if not Completed as a well capable of producing oil or gas
in paying quantities, or turned over to Farmor, in accordance with all
applicable laws, rules and regulations, and the terms of this Contract. Operator
shall advise Farmor in writing of its intention to exercise an option,
accompanied by a copy of the surveyor's Plat of Location, at least 60 days prior
to commencing actual drilling operations on each Continuous Option Test Well.
For purposes of this Contract, the term “Complete(s)”, “Completed” or
“Completion” shall mean operations to complete a well as a producer of oil
and/or gas, including, but not limited to, the setting of production casing,
perforating, well stimulation and production testing.

 

 

3.4  Substitute Well: If Operator discontinues drilling the Test Well before
reaching Initial Contract Depth or Option Contract Depth, respectively, because
of encountering impenetrable substances, heaving shale, excessive salt,
mechanical conditions, or because of other conditions out of Operator’s control
as a prudent operator, which make further drilling impracticable and which
Operator, after a diligent effort, is unable to overcome, Operator shall have
the right, but not the obligation, to drill a substitute well at a legal
location selected by it in the same quarter section in which the discontinued
Test Well was located, provided the actual drilling of said substitute well is
commenced not later than thirty (30) days after the abandonment of drilling
operations on the discontinued Test Well.

 

The substitute well shall be drilled in the manner and to the depth specified
for the discontinued Test Well, and shall be treated as if it were the Test Well
under the terms of this Contract.

 

3.5 Information to be Provided to Farmor: On and after the date on which actual
drilling operations commence, and continuing until Operator has (i) Completed
the Test Well if capable of production in paying quantities, (ii) plugged and
abandoned it if a dry hole, or (iii) turned over operations thereon to Farmor
pursuant to this Contract, Operator shall furnish to Farmor daily reports as to
the progress of drilling, as well as all other information required to be
furnished to Farmor relative to the drilling of the applicable Test Well.

 

3.6 Completion of Test Wells: If Operator determines that the Test Well is
capable of producing oil or gas in paying quantities, Operator, at its expense,
shall run a production string and diligently attempt to Complete the well as a
producer and, if successful, shall at its expense equip such well for production
through and including the tank batteries if an oil well, or separator if a gas
well. For purposes of this Contract, the term “paying quantities” means
quantities sufficient to pay the cost of overhead, plus a reasonable profit,
exclusive of drilling and Completion costs.

 

 

3

 



 

3.7  Plugging and Abandonment of Test Wells: If Operator determines that the
Test Well is not capable of producing oil or gas in paying quantities and that,
therefore, the well should be plugged and abandoned, Operator shall promptly
notify Farmor by telephone of such determination, with such notice to be
immediately followed by written notice. Should Farmor agree with this
determination (and a failure to respond in the manner and time indicated below
shall constitute agreement), Operator shall proceed at its cost and expense to
plug and abandon the Test Well in accordance with applicable state laws, rules
and regulations, and shall level the ground around the location and clear and
clean the premises to the satisfaction of the surface owners and surface
lessees.

 

3.8  Settlement of Surface Damages: Unless otherwise required by law, Operator
agrees to secure and furnish written evidence of settlement for surface damages
within thirty (30) days of the Completion or abandonment of a Test Well. If
Operator fails to furnish written settlement with the surface owner within the
prescribed time, Farmor shall have the right, but not the obligation, to secure
such settlement at Operator's expense.

 

3.9  Farmor’s Right to Take Over Option Test Wells: Should Farmor disagree with
the determination to plug and abandon the Test Well, it shall have seventy two
(72) hours following (1) the receipt of telephone notice, or (2) the receipt by
Farmor of all logs and other geological information required herein during the
drilling of the applicable well, whichever last occurs, to advise Operator by
telephone of its decision to take over operations on the well. In the event
Farmor timely elects to take over the Test Well pursuant to this Section 3.9
while Operator’s rig is on location, Farmor, at its option, shall have the right
to request Operator to temporarily abandon the well at Operator's sole cost and
expense. Subject to the immediately preceding sentence, if Farmor elects to take
over operations, then all further operations on the well, including, if
indicated, plugging and abandonment, shall be conducted entirely by Farmor at
its sole cost and expense. For purposes of this Section 3.9 only, Test Well
shall mean a well drilled on the Contract Acreage or including portions of the
Contract Acreage within the spacing unit for the Test Well. It being agreed and
understood that Farmor shall have no right to take over a Test Well that is not
located on the Contract Acreage or does not include Contract Acreage within the
spacing unit for the Test Well. If Farmor elects to take over a Test Well for
further operations in formations covered by this Contract, Operator shall be
deemed to have relinquished and transferred back to Farmor, free of any
overriding royalty, production payment, net profits interest, or other burden
upon production, or other encumbrance of any kind created by Operator, all of
the right, title and interest which Operator acquired or has a right to acquire
from Farmor under this Contract with respect to such Test Well, together with
(i) the material and equipment used or acquired in connection with the
applicable Test Well which Farmor retains for conducting operations hereunder,
and (ii) Contract Acreage, as applicable. Thereafter, Operator shall have no
further interest or right to acquire an interest in the Contract Acreage, as
applicable, from Farmor; provided further, that for the purpose of determining
Operator’s rights as to any remaining lands subject to this Contract, the well
shall be considered to have been plugged and abandoned as a dry hole by Operator
on the date Farmor elects to take over operations on the applicable Test Well.
If Farmor elects to take over operations on a Test Well as above provided, it
shall reimburse Operator for the reasonable salvage value of all material and
equipment in the well or used or acquired in connection with the well which are
retained by Farmor hereunder, and which would have been recoverable by Operator,
less estimated costs of salvaging and less estimated costs of plugging and
abandoning the well.

 

4.  TITLES: The rights granted Operator under this Contract are granted without
warranty and without covenants of title, including, without limitation,
covenants to give possession or for quiet enjoyment. Upon request, Farmor shall
furnish to Operator, at Operator’s cost, such abstracts or copies of the
instruments constituting its record title to the Oil and Gas Estate or other
evidence of title as it has in its files, but there shall be no obligation on
the part of Farmor to purchase new or supplemental abstracts or to do any
curative work in connection with title to the Contract Acreage. Operator shall
furnish to Farmor, without cost to Farmor, copies of all title opinions and
curative material obtained by Operator covering the Contract Acreage.

 

4

 

 

5.EARNING; OIL AND GAS LEASE(S):

 

5.1 Initial Test Well: If Operator fails to drill the Initial Test Well or any
successive Initial Test Well or fails to drill any Initial Test Well to Initial
Contract Depth, or to furnish the notices and other information required herein,
all in the manner and time herein provided, then Operator shall be deemed to
have forever relinquished its right to acquire any interest in the Contract
Acreage from that point forward.

 

If Operator (i) drills an Initial Test Well or Continuous Option Test Well
capable of production in paying quantities to Initial Contract Depth or Option
Contract Depth, respectively, (ii) Completes it as a producer, (iii) submits
evidence thereof, and (iv) otherwise complies with and performs all other terms,
covenants, and conditions hereof, all in the manner and time herein provided,
then Operator shall earn and be entitled to receive from Farmor, a Lease (as
hereafter defined), effective 30 days from the date of the release of the rotary
rig from the Test Well covering all of Farmor's Oil and Gas Estate in the
respective drillsite Section limited to those depths and formations lying
between the surface of the earth and 100 feet below the total depth drilled (the
“Earned Depth”). The Lease earned by Operator shall (i) be for a primary term of
three (3) years; (ii) provide for a lessor's royalty of twenty percent (20%),
proportionately reduced in accordance with the interest leased (“Royalty”);
(iii) be without warranty of title; (iv) be subject to any gas sales, purchase,
transportation or gathering contracts affecting the leased lands on the date of
this Contract; and (v) be substantially in the form of lease attached hereto as
Exhibit "B" (the “Lease”). Anything to the contrary hereinabove notwithstanding,
it is understood that Operator must request such Lease in writing within sixty
(60) days from the date the Operator Completes said Test Well, time being of the
essence in this Contract, or Operator shall have waived its rights to such Lease
and this Contract shall, at Farmor's option, terminate. If Operator earns a
Lease as provided herein, the rights and obligations between the parties as to
the interest earned under the Lease shall thereafter be governed by the terms of
the Lease.

 

6.  COST OF TEST WELLS: Except as may otherwise herein be provided, the drilling
of any Test Well, or its substitute, its plugging and abandonment if a dry hole,
its Completion and equipping for production if a producer, its production, its
operation, and the cleaning, site clearance and restoration of each well site
(including the removal of any structures constructed or used by Operator for
drilling or other operations hereunder), shall be performed at Operator’s sole
cost and expense. Upon Completion or abandonment and prior to receiving a Lease
hereunder, Operator upon written request of Farmor, shall furnish evidence
satisfactory to Farmor that all bills required to be borne by Operator in
connection with any applicable Test Well have been paid. Operator shall not
permit any liens to attach to the Contract Acreage.

 

7.  GEOLOGICAL REQUIREMENTS: The provisions of Exhibit "C", attached hereto and
incorporated herein, shall apply to the drilling of all Test Wells drilled on
the Contract Acreage or within a spaced, unitized, or pooled area which contains
the Contract Acreage or any portion thereof.

 

8.Indemnity:

 

(a)Definitions –

“Claim” or “Claims” means, unless specifically provided otherwise, all claims
(including, but not limited to, those for damage to property, bodily injury,
personal injury, illness, disease, maintenance, cure, loss of parental or
spousal consortium, wrongful death, loss of support, death, and wrongful
termination of employment), damages (including damages to property that result
from pollution as well as the damages that result from the control, removal,
restoration and cleanup of pollution or contamination), liabilities (including,
but not limited to, plugging liability), losses, demands, liens, encumbrances,
fines, penalties, causes of action of any kind (including actions for indirect
and consequential damages, but excluding those for punitive and exemplary
damages), obligations, costs, judgments, interest and awards (including payment
of reasonable attorneys' fees and costs of litigation) or amounts, of any kind
or character, whether under judicial proceedings, administrative proceedings or
otherwise, or conditions in the premises of or attributable to any person or
persons, Farmor or any member of Farmor Indemnitees, Operator or any member of
Operator Group, breach of representation or warranty (expressed or implied),
under any theory of tort, contract, breach of contract (including any Claims
which arise by reason of indemnification or assumption of liability contained in
other contracts entered into by Farmor Indemnitees) arising out of, or incident
to or in connection with this Contract or any operation, activity, facility or
occupancy of the Contract Acreage or lands pooled therewith including, but not
limited to, the following: (A) any activity conducted in connection with this
Contract, whether or not expressly or impliedly authorized or required by this
Contract; (B) plugging and abandonment of producing wells, non-producing wells,
existing wellbores, or previously plugged wellbores; (C) management, use, and
disposal of produced water and wastes or substances associated with oil and gas
activity; (D) the generation, management, processing, handling, transportation,
storage, treatment, recycling, marketing, use, disposal, release, or threatened
release, of oil, natural gas, natural gas liquids, all other petroleum
substances, any waste, or any “Hazardous Substance” or “Pollutant or
Contaminant” as those terms or terms substantially similar are defined in
applicable laws, including but not limited to the Comprehensive Environmental
Response Compensation and Liability Act (CERCLA), as the same now exists or may
be hereafter amended; (E) any failure by Operator to comply with an express or
implied obligation created by this Contract; and (F) violation of any law or
regulation.

 



5

 

 

 

(i)                               “Operator Group” means Operator, its affiliate
companies, Operator’s joint owners, partners, contractors and subcontractors,
and each of their respective officers, directors, agents, representatives,
employees and insurers.

 

(ii)                             "Farmor Indemnitees" means Farmor, its
affiliate companies, Farmor’s joint owners, partners, contractors and
subcontractors, and each of their respective officers, directors, agents,
representatives, employees and insurers.

 

(iii)                            The term “REGARDLESS OF FAULT” means WITHOUT
REGARD TO THE CAUSE OR CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN
THOUGH A CLAIM IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE,
JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE, GROSS, OR
OTHERWISE), WILLFUL MISCONDUCT, STRICT LIABILITY, OR OTHER FAULT, OF ANY MEMBER
OF FARMOR INDEMNITEES, OPERATOR GROUP, INVITEES, AND/OR THIRD PARTIES, AND
WHETHER OR NOT CAUSED BY A PRE-EXISTING CONDITION, WHETHER PATENT OR LATENT, OF
THE PREMISES OF FARMOR INDEMNITEES, OPERATOR GROUP, INVITEES AND/OR THIRD
PARTIES.

 

(b)                 Notwithstanding anything to the contrary in the other
provisions of this Contract, Operator agrees to be responsible for and assume
all liability for and hereby agrees to defend, release, indemnify and hold
harmless Farmor Indemnitees against any and all Claims arising in connection
with: (i) bodily injury and/or death of ANY MEMBER OF OPERATOR GROUP AND THEIR
INVITEES; and (ii) damage to property of ANY MEMBER OF Operator group AND THEIR
INVITEES; AND (iII) SURFACE DAMAGES; AND (IV) ENVIRONMENTAL LIABILITIES,
REGARDLESS OF FAULT. OPERATOR ACKNOWLEDGES THAT THIS STATEMENT IS CONSPICUOUS.

 

(c)                 Furthermore, and in addition to the indemnity obligations
outlined above in this Section 8, Operator agrees to be responsible for and
assume all liability for and hereby agrees to defend, release, indemnify, and
hold harmless Farmor Indemnitees from and against any and all Claims of any
person or entity directly or indirectly arising out of or related to Operator
Group’s acts or omissions. The indemnity obligations set forth in this Section
shall include any medical, compensation, or other benefits paid by Farmor or any
member of Farmor Indemnitees and shall apply even if the employee is determined
to be the borrowed or statutory employee of Farmor or any other member of Farmor
Indemnitees.

 

(d)                 In support of the indemnity obligations contained above,
Operator agrees to provide coverage and amounts of liability insurance, which in
no event shall be less than the minimum set out in Section 9 herein. It is
agreed that with respect to any statutory limitations now or hereafter in effect
and affecting the validity or enforceability of this indemnification provision,
such statutory limitations are made a part of this indemnification provision
with respect to work performed and operations conducted in the state in which
such statute applies, and shall operate to amend this indemnification provision
to the minimum extent necessary to bring this provision into conformity with the
requirements of such statute, and as so modified, this provision shall continue
in full force and effect.

 



6

 

 

 

(e)                 In the event Operator fails to furnish a defense and
indemnity as provided for herein or in the event Operator breaches an obligation
in this Contract, Farmor shall be entitled to receive from the Operator, in
addition to its attorneys' fees, costs, expenses and any amounts paid in
judgment or settlement, all costs, expenses, and attorneys' fees incurred in the
enforcement of this Contract, including specifically, but not limited to, Claims
for contractual indemnity and insurance coverage.

 

(f)                  Operator’s obligations created by this Section 8 shall
continue and remain in effect and are enforceable by Farmor even after this
Contract terminates or otherwise ceases to burden the Contract Acreage.

 

(g)                 Should Operator earn a Lease and/or Second Lease pursuant to
the terms of this Contract, the indemnity obligations related to such leased
interests shall be governed by the Lease and/or Second Lease.

 

 

9.INSURANCE. Operator shall carry or cause the placement of the following
insurance in the indicated amounts:

 

(a)Workmen’s Compensation Insurance, in compliance with the Workmen’s
Compensation laws of the state in which operations hereunder are conducted.

 

(b)Employer’s Liability Insurance with limits of not less than $1,000,000 per
person, covering all employees engaged in the performance of work in the state
having jurisdiction over each employee.

 

(c)General Liability Insurance, including contractual liability, with a combined
single limit per occurrence of not less than $1,000,000 for bodily injury and
property damage.

 

(d)Automobile Insurance, including hired and non-owned vehicles, with a combined
single limit per occurrence of not less than $1,000,000 for bodily injury and
property damage.

 

(e)Liability Umbrella Insurance: (excess of underlying insurance coverage
mentioned above) with a combined limit per occurrence coverage of not less than
$20,000,000.

 

(f)Well Control Insurance: Including underground blowout, seepage and pollution,
with a combined single limit per occurrence coverage of not less than
$25,000,000.

 

(g)To the extent of the liabilities assumed by Operator herein, all of the above
insurance shall be endorsed to provide that:

 

(i)Operator’s insurers waive their right of subrogation (equitable or by
assignment, express or implied, loan receipt or otherwise) against Farmor
Indemnitees.

 

(ii)Operator’s insurers name Farmor Indemnitees as additional insures (except
for Worker’s Compensation and Property Insurance).

 

(iii)Such insurance coverage is primary over any insurance coverage maintained
by Farmor Indemnitees.

 

At the inception of drilling operations under this Contract, annually
thereafter, and whenever requested, Operator shall furnish insurance
certificates to evidence the insurance required herein. Operator’s insurance
shall be carried with insurance companies satisfactory to Farmor and shall
contain endorsements stating that insurer will give thirty (30) days’ written
notice to Farmor of non-renewal, cancellation, substantial amendment or
alteration of such coverage. All deductible amounts, premiums, franchise amounts
or other charges due with respect to Operator’s required insurance herein shall
be the sole obligation of Operator. Maintaining the prescribed insurance shall
not relieve Operator of any other obligation under this Contract.

 



7

 

 



Operator will endeavor to have each contractor and subcontractor to carry and
maintain insurance at its own expense in amounts deemed necessary to cover the
risks inherent to the work or services to be performed by the contractor or
subcontractor. Every such insurance policy shall contain a waiver on the part of
the insurance carrier of all rights, by subrogation or otherwise, against Farmor
Indemnitees. Farmor Indemnitees shall also be named as additional insured in
each such policy. Such insurance shall be primary over any insurance maintained
by Farmor Indemnitees.

 

10. FINANCIAL RESPONSIBILITY: If Farmor has reasonable grounds for insecurity
regarding the performance of any obligation under this Contract (whether or not
then due) by Operator (including, without limitation, the occurrence of a
material change in the creditworthiness of Operator or its Guarantor, if
applicable), Farmor may demand Adequate Assurance of Performance. "Adequate
Assurance of Performance" shall mean sufficient security in the form, amount,
for a term, and from an issuer, all as reasonably acceptable to Operator,
including, but not limited to cash, a standby irrevocable letter of credit, a
prepayment, or a guaranty. Operator hereby grants to Farmor a continuing first
priority security interest in, lien on, and right of setoff against all Adequate
Assurance of Performance in the form of cash transferred by Operator to Farmor
pursuant to this Section. Upon the return by Farmor to Operator of such Adequate
Assurance of Performance, the security interest and lien granted hereunder on
that Adequate Assurance of Performance shall be released automatically and, to
the extent possible, without any further action by either party.

 

11. BONDS: As of the date first written above, and prior to commencing each Test
Well, Farmor shall reserve the option to request that Operator provide a bond in
the amount of $50,000 for the Farmout Lands and the Farmout Option Lands, as
applicable, to ensure timely and proper performance of Operator’s obligations
hereunder and/or at law for abandonment of wells(s) and restoration of the
Farmout Lands and the Farmout Option Lands, as applicable. Such bond(s) shall be
from a surety acceptable to Farmor and in the form of blanket surety bond
attached hereto as Exhibit “D”. Upon completion of any well contemplated
hereunder, and after the drillsite has been satisfactorily reclaimed and
approved by Farmor, Operator may request release of the bond covering said well.

 

12.  LAWS AND REGULATIONS: Operator shall comply with and conduct its operations
hereunder in accordance with all applicable laws, ordinances, rules,
regulations, and orders of all governmental authorities having jurisdiction
thereof, and Operator shall further do all things reasonable and necessary to
satisfy any and all governmental permitting or regulatory requirements to
conduct Operator’s operations under this Contract.

 

13.ADDITIONAL PROVISIONS:

 

13.1  Rights Reserved By Farmor: With respect to any Lease earned or to be
earned hereunder, Farmor reserves all rights, horizons, strata and formations
which are not affected by this Contract, including, but not limited to, the
right to the concurrent use of the Drillsite Tract for each Test Well and all
other wells drilled pursuant to this Contract, and the surface and the right to
drill through the covered interval.

 

13.2  Accrued Obligations: It is understood that no release, surrender,
abandonment, reversion, assignment or reassignment shall relieve Operator of any
obligations or liability theretofore incurred by Operator or accrued against
Operator or from any liability to Farmor because of any breach of any covenant
of this Contract.

 

13.3  Well Classification: The determination of whether a well is an oil well or
a gas well shall be based upon the classification given to such well by the
Colorado Oil and Gas Conservation Commission.

 

13.4  SUBSEQUENTLY-CREATED INTERESTS: Farmor's rights of reverter under this
Contract shall at all times be superior to all liens, claims, and encumbrances,
and all overriding royalties, production payments, net profit obligations,
carried working interests, and other payments out of or with respect to
production, or any other obligations created, assigned, or incurred by Operator,
and any interest which reverts to Farmor pursuant to this Contract shall revert
to Farmor free and clear of any such lien, encumbrance, debt, claim, overriding
royalty, or other production payment burden, or other obligation.

 



8

 



 

13.5  RIGHTS OF FARMOR: The rights and obligations of each party comprising the
“Farmor” herein shall be several and not joint or collective, as fully as if
each Farmor had entered into a separate Farmout Contract with Operator covering
each of their respective proportionate interests in the Contract Acreage.
Accordingly, each Farmor shall have the right to individually make each of the
elections granted to Farmor hereunder. Notwithstanding the foregoing, if any
Farmor does not elect to exercise a right granted to Farmor hereunder, then each
of the other Farmors may proportionately exercise such rights of that Farmor.

 

13.6  NOTICES: Except as herein otherwise expressly provided, any notices or
other communications required or permitted hereunder shall be in writing and
shall be deemed given only when received by the party to whom the same is
directed as follows:

 

Anadarko E&P Company LP

Anadarko Land Corp.

 

Street Address:

Attn: Land Manager

1099 18th Street, Suite 1800

Denver, Colorado 80202-1918

 

Mailing Address:

P.O. Box 173779

Denver, Colorado 80217-3779

 

Armada Oil, Inc.

Attn: James J. Cerna, Jr.

10777 Westheimer Road, Suite 1100

Houston, TX 77042

 

Each party may change its address or telephone number for any or all purposes by
notifying the other party of such change in writing. All notices which are
required or may be given pursuant to this Contract shall be sufficient in all
respects if given in writing and delivered personally, by fax or by registered
or certified mail, postage prepaid.

 

13.7  RELATION OF PARTIES: It is not the purpose or intention of this Contract
to create any partnership, mining partnership, or association, and neither this
Contract (including any exhibit attached to this Contract) nor the operations
hereunder shall be construed or considered as creating any such legal
relationship. The liabilities of the parties shall be several and not joint or
collective. Furthermore, nothing in this Contract shall be construed as
providing directly or indirectly for any joint or cooperative refining or
marketing or sale of any party's interest in oil and gas or the products
therefrom.

 

13.8  ANADARKO LANDS PROVISIONS: The provisions of Exhibit "E ", attached hereto
and incorporated herein, shall be applicable to this Contract and shall apply to
the drilling of any well drilled on the Contract Acreage, or on lands pooled,
unitized or spaced therewith.

 

13.9  DEFAULT: If Operator fails to comply with any of the provisions of this
Contract, Farmor, at its option, may terminate this Contract and be released
from all subsequent obligations hereunder; provided, that in so doing Farmor
shall not waive or otherwise be precluded from exercising any other rights or
remedies, at law or in equity, which it may have for the breach of the Contract
by Operator or for Operator's failure to perform the Contract in whole or in
part.

 

13.10  EFFECT OF AGREEMENT: The terms, covenants, and conditions of this
Contract shall be binding upon and shall inure to the benefit of Farmor and
Operator as well as their respective successors and assigns; and said terms,
covenants, and conditions shall be covenants running with the Contract Acreage
and with each transfer of said Contract Acreage, or portions thereof.

 

 

9

 



 

13.11  ASSIGNABILITY: This Contract may not be assigned by Operator, in whole or
in part, without the prior written consent of Farmor, which consent shall not be
unreasonably withheld. Any attempted assignment by Operator of the rights
arising under this Contract without such consent shall be void and of no effect.

 

13.12  MEDIA/NEWS RELEASES: No party hereto shall, at any time, issue to the
press or other media any news release, or distribute any information or
photographs, concerning the Contract Area, without the prior approval of all of
the other parties hereto. When all of the parties have reviewed such material
and all parties have approved the issuance of the material, the party desiring
such release shall have the principal responsibility for its issuance. The only
other exception to the foregoing shall be that in the event of any emergency
involving extensive property damage, operations failure, loss of human life or
other clear emergency, the party designated as Operator hereunder is authorized
to furnish such minimum, strictly factual information as shall be necessary to
satisfy the legitimate public interest on the part of the press and duly
constituted authorities, if time does not permit obtaining prior approval by the
other parties. Said Operator shall thereupon promptly advise parties of the
information so furnished.

 

13.13  MERGER INTEGRATION AND AMENDMENT: This writing is intended by the parties
as a complete and final statement of the agreement, and supersedes and replaces
any prior oral or written statements or agreements. This Contract shall not be
amended or modified except by an instrument in writing duly executed by the
parties hereto or their respective assigns.

 

13.14  HEADINGS: The article and section headings in this Contract are inserted
for convenience and identification only and are in no way intended to describe,
interpret, define, or limit the scope, extent, or intent of this Contract or any
provision hereof.

 

13.15  SEVERABILITY: Every provision of this Contract is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Contract.

 

13.16  COUNTERPART EXECUTION: This Contract may be executed in any number of
counterparts, each of which shall be considered an original for all purposes.

 

13.17  GOVERNING LAW: This Contract shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

13.18  TERMINATION: At Farmor's option, this Contract shall be void unless a
fully executed copy is received by Farmor within thirty (30) days from the date
of execution by Farmor. Farmor's offer to contract made herein may be terminated
by written notice at any time prior to Farmor's receipt of Operator's
acceptance.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the day
and year first above written.

 

 

ANADARKO E & P COMPANY LP

 

 

By: ____________________________

John S. Jordan

Its: Agent and Attorney-in-Fact

Date of Execution: ________________

 

 

ANADARKO LAND CORP.

 

 

By: ____________________________

John S. Jordan

Its: Agent and Attorney-in-Fact

Date of Execution: ________________

 

 

 

 

ARMADA OIL, INC.

 

 

 

By: ____________________________

Name: James J. Cerna, Jr.

Its: CEO

Date of Execution: ________________

 

 



11